Exhibit 10.1
 
DEBT EXCHANGE AGREEMENT


THIS DEBT EXCHANGE AGREEMENT (the “Agreement”), is entered into on September 15,
2014 by and between Innovus Pharmaceuticals, Inc., a Nevada corporation (the
“Company”) and BLACKBRIDGE CAPITAL, LLC (the “Holder”).


WHEREAS, Holder is, by assignment, the legal and beneficial owner of an
outstanding promissory note (“Note”)  issued by the Company on December 23, 2013
to Lourmarin Corporation Retirement Plan (the “Assignor”) in a principal face
amount of $350,000.00, which has $22,167.00 of accrued interest as of the date
of this Agreement (collectively, the “Assigned Debt”).


WHEREAS, the Company desires to extinguish the liability represented by the
Assigned Debt, and


WHEREAS, the Holder is willing to accept, in payment and satisfaction of the
Debt, shares of common stock, par value $.001 of the Company (“Common Stock”).


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the adequacy of which is hereby acknowledged, the parties hereto
agree as follows:


1.           Exchanges.


(a)  
Closing.  On the Closing Date (as set forth below), the Company shall credit to
the account of the Holder’s broker (to be provided by Holder prior to Closing),
for the benefit of the Holder, One million nine hundred thousand (1,900,000)
shares of Common Stock (the “Shares”), which Shares will be issued without a
restrictive legend or other limitations on transfer.



(b)  
Closing Procedures.  The closing of the exchange contemplated hereunder shall
take place within 2 days of the date of execution hereof (the “Closing Date”) or
such other date as mutually agreed by the parties hereto.  On the Closing Date,
the following shall take place:

 
i.)  
The Holder shall have caused its counsel to issue to the Company’s transfer
agent an opinion letter, in a form reasonably acceptable to the Company, that
the Shares are validly issued, fully paid and non-assessable and that the Shares
shall be issued without a restrictive legend or other limitation or condition
restricting the transferability of the Shares by the Holder.
 

ii.)  
The Shares shall have been credited to the account of the Holder’s broker for
the benefit of the Holder.



1.  
Promptly following confirmation of the occurrence of the steps described in
1.b.)i.) and 1.b.)ii.) above, Holder shall deliver to the Company a written
instrument of assignment of Holder’s rights in the Note and the Assigned Debt in
exchange for the Shares (the “Exchange”).



2.           Additional Documents.  The parties agree to take such further
action (including, without limitation, action on the part of its counsel and its
transfer agent) and to execute and deliver, or cause to be executed and
delivered, any and all other documents which are, in the opinion of the other
party or its counsel, necessary to carry out the terms and conditions of this
Agreement.


3.           Effective Date and Counterpart Signature.  This Agreement shall be
effective as of the date first written above.  This Agreement, and acceptance of
same, may be executed in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  Confirmation of execution by telex or by telecopy or telefax of a
facsimile signature page shall be binding upon that party so confirming.



 
-1-

--------------------------------------------------------------------------------

 
 
4.           Representations and Warranties of the Holder.


(a)  
Organization: Authority.  The Holder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Holder of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Holder.  This Agreement, when
executed and delivered by the Holder, will constitute a valid and legally
binding obligation of the Holder, enforceable against the Holder in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.



(b)  
Investment Experience.  The Holder either alone or together with its
representatives has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Exchange and
make an informed decision to so invest, and has so evaluated the risks and
merits of the Exchange.

 
(c)  
Absence of General Solicitation.  The Holder is not accepting the Exchange as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 
(d)  
No Conflicts: Advice.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, does or will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, or court to which the Holder is subject or any provision of its
organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Holder is a party.

 
(e)  
Consents.  No authorization, consent, approval or other order of, or declaration
to or filing with, any governmental agency or body or other Person is required
on the part of the Holder for the valid authorization, execution, delivery and
performance by the Holder of this Agreement and the consummation of the
transactions contemplated hereby other than the filing of a Form 144 by the
Holder in connection with its sale of the Shares.

 
(f)  
Ownership of Note and Assigned Debt.  Holder owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Note (including,
without limitation, accrued and unpaid interest thereon) and the Assigned Debt,
free and clear of all rights and Encumbrances (as defined below).  Holder has
full power and authority to transfer and dispose of the Note (including, without
limitation, accrued and unpaid interest thereon) and Assigned Debt, free and
clear of any right or Encumbrance other than restrictions under the Act and
applicable state securities laws.  Other than the transactions contemplated by
this Agreement, there is no outstanding vote, plan, pending proposal, or other
right of any person to acquire all or any of the Note or the Assigned Debt.
“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Note) to grant or submit to any of the foregoing in the future.

 
 
-2-

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties of the Company.


(a)  
Valid Issuance.  The 1,900,000 Shares, being issued in the Exchange have been
duly authorized and, upon issuance, will be validly issued, fully paid and
non-assessable shares of Common Stock of the Company and, upon consummation of
the Exchange, the Holder will receive valid and good title to the Shares so
issued free and clear of all liens, claims, charges and other encumbrances.  The
Shares being issued in the Exchange represent less than nine and nine/tenths
(9.9%) per cent of the outstanding shares of Common Stock of the Issuer.



(b)  
Organization: Authority.  The Company is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, and other applicable power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Company of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Company.  This Agreement, when
executed and delivered by the Company, will constitute a valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by federal or state securities laws.



(c)  
No conflicts: Advice.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, does or will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, or court to which the Company is subject or any provision of its
organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Assignee is a party.

 
(d)  
Consents.  No authorization, consent, approval or other order of, or declaration
to or filing with, any governmental agency or body or other Person is required
on the part of the Company for the valid authorization, execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby.

 
(e)  
No Litigation.  There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Company, threatened against
the Company which could reasonably be expected in any manner to challenge or
seek to prevent, alter or delay the transaction contemplated hereby.



6.           Governing Law: Submission to Jurisdiction.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE
BROUGHT IN A U.S. FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITTING IN
THE BOROUGH OF MANHATTAN, IN THE STATE AND CITY OF NEW YORK.  EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN INCONVENIENT FORUM OR
LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING AND
ANY RIGHT OR JURISDICTION OR VENUE ON ACCOUNT OF THE PLACE OF RESIDENCE OR
DOMICILE OF ANY PARTY HERETO.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.



 
-3-

--------------------------------------------------------------------------------

 
 
7.           Amendments.  No provision hereof may be waived or modified other
than by an instrument in writing signed by the party against whom enforcement is
sought.


8.           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


9.           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.


[remainder of page intentionally left blank; Signature Page to follow]

 
-4-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
COMPANY


Innovus Pharmaceuticals, Inc.




By: /s/ Bassam Damaj


Name: Bassam Damaj
Title: CEO




HOLDER:




Blackbridge Capital, LLC




By:/s/ Alexander Dillon


Name: Alexander Dillon
Title: Partner

